 

U.S. DISTRICT COUR’ _

| .ORTHERN y
. wake D
Case 3:19-cr-00262-N Document 47 Filed 12/17/19 Page 1of1 PagelDETP BP) OF TEXAS

 

 

IN THE UNITED STATES DISTRICT COURT. ee
FOR THE NORTHERN DISTRICT OF TEXAS |
DALLAS DIVISION | i DEC 17 949
UNITED STATES OF AMERICA § min Bie ar
: RK US. T COURT
v. § CASE NO.: 3:19-CR-00262-N repair
:
SHON GREENWOOD (1) §

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

SHON GREENWOOD (1), by consent, under authority of United States v. Dees, 125 F.3d 261 (Sth Cir. 1997),
has appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to Count(s) 1 and 2 of the
Indictment After cautioning and examining SHON GREENWOOD (1) under oath concerning each of the subjects
mentioned in Rule 11, I determined that the guilty plea was knowledgeable and voluntary and that the offense(s) charged
are supported by an independent basis in fact containing each of the essential elements of such offense. I therefore
recommend that the plea of guilty be accepted, and that SHON GREENWOOD (1) be adjudged guilty of 18 U.S.C. §
2251(a) Production of Child Pornography and have sentence imposed accordingly. After being found guilty of the
offense by the district judge,

The defendant is currently in custody and should be ordered to remain in custody.

The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the community

if released.

O The Government does not oppose release.

O The defendant has been compliant with the current conditions of release.

O I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any

other person or the community if released and should therefore be released under § 3142(b) or (c).

The Government opposes release.

The defendant has not been compliant with the conditions of release.

If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

OOO

C The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there is a
substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly shown
under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and convincing

|

evidence that the defendant is not likely to flee or pose a danger to any 9 person or the community if released.

   

Date: December 17, 2019

 

NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date of
its service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United
States District Judge. 28 U.S.C. §636(b)(1)(B).
